DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 20180002329X, filed on 201801/02.

Claim Objections

3.	Claim 14 is objected to because of the following informalities:  Clarification of Abbreviation.

Please clarify the abbreviation “C.I.”

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-2, 6-9, 11-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI (No. KR 20100117997).


Regarding Claim 1, (Original) CHOI teaches a display unit (Page 4, Paragraph 3, FIG. 3, i.e. electronic paper display device), comprising:
a first chamber (Page 4, Paragraph 3, FIG. 3, i.e. area above “first partition wall 23”);
a second chamber (Page 4, Paragraph 3, FIG. 3, i.e. area below “first partition wall 23”), spatially connected to the first chamber (FIG. 3, i.e. as shown by the figure(s)) to thereby form a continuous internal space (Page 4, Paragraph 3, FIG. 3, i.e. hole 22) with the first chamber; and
a working fluid (Page 4, Paragraph 2, FIG. 3, i.e. TEOS fluid particles), disposed in the continuous internal space (i.e. please see above citation(s)); wherein:
the first chamber (i.e. please see above citation(s)) comprises a transparent (Page 1, Paragraph 4, FIG. 1A, i.e. glass) substrate (Page 4, Paragraph 3, FIG. 3, i.e. upper substrate 20) and an opposing substrate (Page 4, Paragraph 3, FIG. 3, i.e. lower substrate 28) having an opposing surface (Page 4, Paragraph 3, FIG. 3, i.e. top surface of 28) oppositely aligned with (FIG. 3, i.e. as shown by the figure(s)) the transparent substrate (i.e. please see above citation(s)); and
the working fluid is configured to adjustably flow into (Page 7, Paragraph 2, FIG. 3, i.e. charged particles 26 go down) the first chamber and cover the opposing surface (FIG. 3, i.e. as shown by the figure(s)), or to flow out (Page 7, Paragraph 2, FIG. 3, i.e. charged particles 26 go up) of the first chamber and expose the opposing surface (FIG. 3, i.e. as shown by the figure(s)), to thereby allow the display unit to realize one (Page 7, Paragraph 2, FIG. 3, i.e. black 29b) or another (Page 7, Paragraph 2, FIG. 3, i.e. white 29a) of a first-state display (Page 7, Paragraph 2, FIG. 3, i.e. black 29b) and a second-state display (Page 7, Paragraph 2, FIG. 3, i.e. white 29a).
Regarding Claim 2, (Original) CHOI teaches the display unit of Claim 1, wherein the second chamber is configured to adjustably change a volume (Page 4, Paragraph 3, FIG. 3, i.e. amount of  “charged particles 26”) thereof to thereby allow the working fluid to flow into the first chamber and cover the opposing surface, or to flow out of the first chamber and expose the opposing surface (i.e. please see above citation(s)).
Regarding Claim 6, (Original) CHOI teaches the display unit of Claim 1, wherein:
the opposing surface (Page 4, Paragraph 3, FIG. 3, i.e. top surface of 28) of the opposing substrate in the first chamber (i.e. please see above citation(s)) is light-absorbing dark colored (Page 7, Paragraph 2, FIG. 3, i.e. black 29b); and
the working fluid (i.e. please see above citation(s)) has a composition of a light-reflecting (Page 7, Paragraph 2, FIG. 3, i.e. white 29a) liquid.
 7, (Original) CHOI teaches the display unit of Claim 6, wherein the light-reflecting liquid (i.e. please see above citation(s)) comprises mercury Hg (i.e. alternative limitation(s) omitted) or silicone oil (Page 5, Paragraph 2, FIG. 3, i.e. silicate).
Regarding Claim 8, (Original) CHOI teaches the display unit of Claim 6, wherein the light-reflecting liquid (i.e. alternative limitation(s) omitted) is configured to be colored (Page 5, Paragraph 2, FIG. 3, i.e. colors, black and white).
Regarding Claim 9, (Original) CHOI teaches the display unit of Claim 1, wherein:
the opposing surface of the opposing substrate in the first chamber (i.e. please see above citation(s)) is light-reflecting (Page 5, Paragraph 2, FIG. 3, i.e. colors, black and white); and
the working fluid has a composition (i.e. please see above citation(s)) of a light-absorbing dark liquid (Page 5, Paragraph 2, FIG. 3, i.e. colors, black).
Regarding Claim 11, (Original) CHOI teaches the display unit of Claim 1, wherein the second chamber also comprises the opposing substrate, and the opposing substrate (i.e. please see above citation(s)) is provided with at least one via (Page 4, Paragraph 3, FIG. 3, i.e. hole 22) spatially connecting the first chamber and the second chamber (FIG. 3, i.e. as shown by the figure(s)), wherein the at least one via is arranged at an unblocked region (Page 4, Paragraph 3, FIG. 3, i.e. hole 22) of the opposing substrate(i.e. please see above citation(s)).
Regarding Claim 12, (Currently amended) CHOI teaches a display device (Page 4, Paragraph 3, FIG. 3, i.e. electronic paper display device), comprising at least one display unit, wherein each of the at least one display unit (Page 7, Paragraph 2, FIG. 3, i.e. white 29a/black 29b) is based on a display unit according to Claim 1 (i.e. please see above citation(s)).
Regarding Claim 13, (Original) CHOI teaches the display device of Claim 12, wherein each of the at least one display unit (i.e. please see above citation(s)) is a reflective display unit (Page 7, Paragraph 2, FIG. 3, i.e. reflection of “white 29a”).
 15, (Original) CHOI teaches the display device of Claim 12, wherein each of the at least one display unit (i.e. please see above citation(s)) is a transmissive (Page 7, Paragraph 2, FIG. 3, i.e. transmission of “black 29b”) display unit.
Regarding Claim 16, (Original) CHOI teaches a method for driving (Page 1, Paragraph 3, FIG. 1A, i.e. driving) a display unit (Page 4, Paragraph 3, FIG. 3, i.e. electronic paper display device) according to Claim 1 (i.e. please see above citation(s)), comprising a step of switching between:
driving the working fluid (Page 4, Paragraph 2, FIG. 3, i.e. TEOS fluid particles) to flow into (Page 7, Paragraph 2, FIG. 3, i.e. charged particles 26 go down) the first chamber (Page 4, Paragraph 3, FIG. 3, i.e. area above “first partition wall 23”) and cover (FIG. 3, i.e. as shown by the figure(s)) the opposing surface to allow the display unit (i.e. please see above citation(s)) to realize a first display state (Page 7, Paragraph 2, FIG. 3, i.e. black 29b); and
driving the working fluid to flow out (Page 7, Paragraph 2, FIG. 3, i.e. charged particles 26 go up) of the first chamber to allow the display unit (i.e. please see above citation(s)) to realize a second display state (Page 7, Paragraph 2, FIG. 3, i.e. white 29a); wherein:
the first display state and the second display state (i.e. please see above citation(s)) are respectively one and another of a bright display state (Page 7, Paragraph 2, FIG. 3, i.e. white 29a) and a dark display state (Page 7, Paragraph 2, FIG. 3, i.e. black 29b).
Regarding Claim 17, (Original) CHOI teaches the method according to Claim 16, wherein the second chamber (i.e. please see above citation(s)) is configured to adjustably change a volume (Page 4, Paragraph 3, FIG. 3, i.e. amount of  “charged particles 26”) thereof, wherein:
the driving the working fluid (i.e. please see above citation(s)) to flow into the first chamber (i.e. please see above citation(s)) and cover (FIG. 3, i.e. as shown by the figure(s)) the opposing surface (i.e. please see above citation(s)) comprises reducing (Page 7, Paragraph 2, FIG. 3, i.e. reducing “charged particles 26 go down”) the volume of the second chamber (i.e. please see above citation(s)); and
the driving the working fluid (i.e. please see above citation(s)) to flow out of the first chamber (i.e. please see above citation(s)) comprises increasing (Page 7, Paragraph 2, FIG. 3, i.e. increasing “charged particles 26 go up”) the volume of the second chamber (i.e. please see above citation(s)).
Regarding Claim 18, (Original) CHOI teaches the method according to Claim 17, wherein the display unit (i.e. please see above citation(s)) comprises a first electrode (Page 4, Paragraph 3, FIG. 3, i.e. electrodes 21a) and a second electrode (Page 4, Paragraph 3, FIG. 3, i.e. electrodes 21b) insulatedly (Page 4, Paragraph 3, FIG. 3, i.e. first partition wall 23) and oppositely arranged (FIG. 3, i.e. as shown by the figure(s)) to form an electrical field (Page 1, Paragraph 3, FIG. 3, i.e. electric field) in the second chamber (i.e. please see above citation(s)), wherein:
the reducing the volume of the second chamber (i.e. please see above citation(s)) comprises applying a first group of voltages (Page 4, Paragraph 3, FIG. 3, i.e. upper electrode 21a has a charging characteristic opposite to that of the charged particles 26) to the first electrode and the second electrode (i.e. please see above citation(s)) to thereby generate an attraction force (Page 4, Paragraph 3, FIG. 3, i.e. to attract) between the first electrode and the second electrode (i.e. please see above citation(s)); and
the increasing the volume of the second chamber comprises applying (i.e. please see above citation(s)) a second group of voltages (Page 4, Paragraph 3, FIG. 3, i.e. having a charging characteristic) to the first electrode and the second electrode (i.e. please see above citation(s)) to thereby generate a repulsion force (Page 4, Paragraph 3, FIG. 3, i.e. to repel) between the first electrode and the second electrode (i.e. please see above citation(s)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (No. KR 20100117997) in view of KIM (No. KR 20160048624).

Regarding Claim 3, (Original) CHOI teaches the display unit of Claim 2, further comprising a first electrode (Page 4, Paragraph 3, FIG. 3, i.e. electrodes 21a) and a second electrode (Page 4, Paragraph 3, FIG. 3, i.e. electrodes 21b).
However, CHOI does not explicitly teach
the first electrode and the second electrode are insulatedly and oppositely arranged to form an electrical field in the second chamber; and
the second chamber is configured to adjustably change the volume thereof through an attraction force or a repulsion force upon application of a voltage to the first electrode and the second electrode.
In the same field of endeavor, KIM teaches
the first electrode ([0064], FIG. 8, i.e. additional electrode 160) and the second electrode ([0056], FIG. 8, i.e. first electrode 180) are insulatedly ([0066], FIG. 8, i.e. spaced apart) and oppositely arranged (FIG. 8, i.e. as shown by the figure(s)) to form an electrical field ([0066], FIG. 8, i.e. electrical field) in the second chamber ([0066], FIG. 8, i.e. first unit cells 100a, 100b, 100c); and
the second chamber is configured to adjustably change the volume ([0066], FIG. 8, i.e. adjusting the arrangement or spacing) thereof through an attraction force or a repulsion force upon application of a voltage ([0067], FIG. 8, i.e. direction of the applied electric field) to the first electrode and the second electrode (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify CHOI teaching of display comprising separate chambers with KIM teaching of teaching of display comprising separate chambers having different electric fields to effectively display colors of different wavelengths utilizing separate chambers having different electric fields (KIM’s [0068]-[0069]).
Regarding Claim 4, (Original) the display unit of Claim 3, wherein
KIM teaches
the first electrode and the second electrode (i.e. please see above citation(s)) are both arranged in (FIG. 8, i.e. as shown by the figure(s)) the second chamber (i.e. please see above citation(s)), wherein:
the first electrode (i.e. please see above citation(s)) is disposed over a side ([0064], FIG. 8, i.e. top side of 160) of the opposing substrate ([0056], FIG. 8, i.e. second substrate 150) distal to the transparent ([0071], FIG. 8, i.e. light-transmitting material) substrate ([0071], FIG. 8, i.e. first substrate 170);
the second electrode (i.e. please see above citation(s)) is disposed over (FIG. 8, i.e. as shown by the figure(s)) a side ([0064], FIG. 8, i.e. bottom side of 180) of the first electrode distal to the transparent substrate (i.e. please see above citation(s)); and
at least one dielectric layer ([0064], FIG. 8, i.e. first medium 120; [0067], FIG. 8, i.e. electric field; insulation between electric field is dielectric) is arranged between the first electrode and the second electrode (i.e. please see above citation(s)).
Regarding Claim 5, (Original) the display unit of Claim 4, wherein
KIM teaches
the second electrode (i.e. please see above citation(s)) comprises a flexible material voltage ([0093], FIG. 8, i.e. Silver) and is arranged to surround ([0093], FIG. 8, i.e. surround top side) the first electrode and contact (FIG. 8, i.e. as shown by the figure(s)) with a pixel ([0065], FIG. 8, i.e. first unit cells 100a, 100b, 100c) surrounding region ([0056], FIG. 8, i.e. top region of 150) of the opposing substrate (i.e. please see above citation(s)).

5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (No. KR 20100117997) in view of HENZEN (No. WO 2017214396).

Regarding Claim 10, (Original) CHOI teaches the display unit of Claim 1, wherein the display unit is configured to be a transmissive (Page 5, Paragraph 2, FIG. 3, i.e. displayed in black when the charged particles 26 are shielded from the user's eyes) display unit.
However, CHOI does not explicitly teach
the opposing substrate of the first chamber comprises a light-guiding panel; and
the working fluid is configured to have a smaller refractive index than the opposing substrate such that a condition of total reflection is satisfied when the working fluid flows into the first chamber and covers the opposing surface of the opposing substrate.
In the same field of endeavor, HENZEN teaches
the opposing substrate ([0005], FIG. 1, i.e. rear support sheet 106) of the first chamber ([0005], FIG. 1, i.e. display 100) comprises a light-guiding panel ([0005], FIG. 1, i.e. transparent front sheet 102); and
the working fluid ([0005], FIG. 1, i.e. fluid 112) is configured to have a smaller refractive index ([0003], FIG. 1, i.e. low refractive index fluid) than the opposing substrate ([0003], FIG. 1, i.e. high refractive index front sheet) such that a condition of total reflection ([0003], FIG. 1, i.e. total internal reflection) is satisfied when the working fluid flows into the first chamber (i.e. please see above citation(s)) and covers (FIG. 1, i.e. as shown by the figure(s)) the opposing surface of the opposing substrate (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify CHOI teaching of display comprising separate chambers with HENZEN disclosing of display comprising high refractive index front substrate and low refractive index fluid to effectively display colors of different states utilizing high refractive index front substrate and low refractive index fluid (HENZEN’s [0003]).

6.	Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (No. KR 20100117997) in view of Matsumoto (No. US 20160117976).

Regarding Claim 19, (Original) CHOI teaches the method according to Claim 18, wherein:
the first group of voltages (Page 4, Paragraph 3, FIG. 3, i.e. having a charging characteristic) have opposite electrical properties (Page 4, Paragraph 3, FIG. 3, i.e. charging characteristic opposite).
However, CHOI does not explicitly teach
the second group of voltages are substantially zero.
In the same field of endeavor, Matsumoto teaches
the second group of voltages ([0042], FIG. 2, i.e. opposite electrode 52) are substantially zero ([0042], FIG. 2, i.e. ground).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify CHOI teaching of display comprising separate electrodes with Matsumoto teaching of teaching of display comprising grounding electrodes to effectively apply appropriate voltages to pixels (Matsumoto’s [0042]-[0044]).
Regarding Claim 20, (Original) CHOI teaches the method according to Claim 18, wherein:
the second group of voltages (Page 4, Paragraph 3, FIG. 3, i.e. lower electrode 21b is the same as the charged particles 26) have same electrical properties (Page 4, Paragraph 3, FIG. 3, i.e. lower electrode 21b is the same as the charged particles 26).
However, CHOI does not explicitly teach

In the same field of endeavor, Matsumoto teaches
the first group of voltages ([0042], FIG. 2, i.e. opposite electrode 52) are substantially zero ([0042], FIG. 2, i.e. ground).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify CHOI teaching of display comprising separate electrodes with Matsumoto teaching of teaching of display comprising grounding electrodes to effectively apply appropriate voltages to pixels (Matsumoto’s [0042]-[0044]).

Allowable Subject Matter

7.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is an examiner’s statement of reasons for allowance:

CHOI (No. KR 20100117997) teaches an electronic paper display apparatus using a TEOS fluent particle and a manufacturing process thereof are provided to use a dispersion stabilizer, thereby increasing dispersion stability and controlling aggregation between particles.

KIM (No. KR 20160048624) teaches a solid color, intended to provide an image to display a high resolution of the photonic crystal that can display such information device, including photonic crystal particles and the first electrophoretic particles, and the photonic crystal particles , the time to be the electric field is being applied to adjust the distance to the array by the strength or direction of the electric field is reflected in the reflected light of the incident light of the first wavelength band, when not applying the electric field by the material constituting the photonic crystal particles themselves incident claim It is reflected by the reflected light of the second wavelength band, the first electrophoretic particles, the incident light, to cause the reflected light and the destructive interference or diffraction interference of the second wavelength band in order to reduce the reflected light intensity (intensity) of the second wavelength band which is reflected from the photonic crystal particles It characterized in that at least a part of the reflected light reflected by the third wavelength band.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including

“…a solution comprising C.I. Direct Blue 199 with a mass fraction of about 3%, glycerol with a mass fraction of about 5%, triethanolamine with a mass fraction of about 0.7%;
a solution comprising C.I. reactive red 23 with a mass fraction of about 2%, glycerol with a mass fraction of about 5%, triethanolamine with a mass fraction of about 1.5%;
a solution comprising C.I. reactive yellow 37 with a mass fraction of about 5%, glycerol with a mass fraction of about 5%, triethanolamine with a mass fraction of about 0.7%; or
a solution comprising C.I. solubilised sulphur black 1 with a mass fraction of about 20%, glycerol with a mass fraction of about 5%.” (Claim 14), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628